United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS & BORDER PROTECTION,
El Paso, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1977
Issued: February 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On September 30, 2019 appellant filed a timely appeal from an August 26, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $3,446.08, for which he was not at fault, because
1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the August 26, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

he concurrently received FECA wage-loss compensation benefits and Social Security
Administration (SSA) age-related retirement benefits for the period February 6 through May 25,
2019 without an appropriate offset; (2) whether OWCP properly denied waiver of recovery of the
overpayment.
FACTUAL HISTORY
On December 21, 2018 appellant, then a 77-year-old customs border patrol officer, filed a
traumatic injury claim (Form CA-1) alleging that on December 20, 2018 he injured his lower back
and buttocks when he slipped on steps while in the performance of duty. His retirement coverage
was noted as federal employee retirement system (FERS). OWCP accepted the claim for
spondylosis without myelopathy or radiculopathy, lumbar region; and unspecified fracture of
unspecified lumbar vertebra closed fracture. It paid appellant wage-loss compensation on the
supplemental rolls effective February 6, 2019 and on the periodic compensation rolls effective
March 31 through August 17, 2019.
On March 28, 2019 OWCP requested information from SSA regarding appellant’s dual
FERS/SSA benefits.
On April 22, 2019 OWCP received a completed FERS/SSA dual benefits calculation form
from SSA dated April 17, 2019, wherein SSA indicated that appellant’s SSA age-related
retirement benefit rates with and without a FERS offset. The form indicated that the SSA rate with
FERS was $2,675.60 and SSA rate without FERS was $1,716.60 effective February 1, 2019. On
May 26, 2019 OWCP adjusted appellant’s compensation based on the FERS offset.
On June 3, 2019 OWCP completed a FERS offset calculation form. It determined the 28day FERS offset amount for the days in each period and computed a total overpayment of
$3,604.15 for the period February 1 through May 25, 2019.
A June 6, 2019 FERS offset calculation form indicated that during the 109 days from
February 6 to May 25, 2019 appellant received an overpayment in the amount of $3,446.08. In a
June 6, 2019 manual adjustment form, OWCP determined that for the period February 6 through
May 25, 2019, appellant received an overpayment due to FERS offset of $3,446.08.
On July 24, 2019 OWCP notified appellant of its preliminary determination that he
received an overpayment of compensation in the amount of $3,446.08 for the period February 6
through May 25, 2019 as he had received FECA wage-loss compensation and SSA age-related
retirement benefits without an appropriate offset, and that this portion of his SSA benefit was a
prohibited dual benefit. It included copies of the FERS offset calculation form for the period
February 6 through May 25, 2019 and its manual adjustment form both dated June 6, 2019 setting
forth the claimed basis of the overpayment. OWCP also informed appellant of its preliminary
determination that he was without fault in the creation of the overpayment. It provided him with
an overpayment action request form and an overpayment recovery questionnaire (Form
OWCP-20). OWCP notified appellant that, within 30 days of the date of the letter, he could request
a telephone conference, a final decision based on the written evidence, or a prerecoupment hearing.

2

On August 22, 2019 OWCP received appellant’s August 12, 2019 request for waiver of
recovery of the overpayment and an August 12, 2019 completed Form OWCP-20. Appellant
alleged that having to repay the overpayment would create a financial hardship on him and his
family. Copies of financial documents including 1040 tax forms for the years 2016, 2017, 2018,
electric bills, car payments, credit card bills, a mortgage statement, and earning and leave
statements were submitted.
By decision dated August 26, 2019, OWCP finalized the overpayment determination,
finding that appellant received an overpayment of wage-loss compensation in the amount of
$3,446.08 from February 6 through May 25, 2019 because it had failed to deduct SSA age-related
retirement benefits from his compensation for that period. It also affirmed the finding that he was
without fault in the creation of the overpayment as, due to the complexity in benefits
administration, he could not have reasonably known that an improper payment occurred. OWCP
required that appellant forward the entire amount as repayment, summarily concluding that there
was no evidence of record to substantiate waiver of recovery of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.3 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.4
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service.5 FECA Bulletin No. 97-09 provides that FECA
benefits have to be adjusted for the FERS portion of SSA age-related retirement benefits because
the portion of the SSA benefit earned as a federal employee is part of the FERS retirement package,
and the receipt of FECA benefits and federal retirement concurrently is a prohibited dual benefit.6
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$3,446.08 because he concurrently received FECA wage-loss compensation benefits and SSA agerelated retirement benefits for the period February 6 through May 25, 2019 without an appropriate
offset.

3

5 U.S.C. § 8102(a).

4

Id. at § 8116.

5

20 C.F.R. § 10.421(d); see J.R., Docket No. 17-0181 (issued August 12, 2020); L.W., Docket No. 19-0787 (issued
October 23, 2019).
6

FECA Bulletin No. 97-09 (February 3, 1997); see also S.M., Docket No. 20-0152 (issued August 10, 2020).

3

The record indicates that, while appellant was receiving wage-loss compensation under
FECA, he also received SSA age-related retirement benefits attributable to his federal service
during the relevant period. A claimant cannot receive both compensation for wage loss and SSA
age-related retirement benefits attributable to federal service for the same period.7 Consequently,
the fact of the overpayment has been established.
To determine the amount of the overpayment, the portion of SSA benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA age-related retirement benefits that were attributable to
federal service. The SSA provided the SSA rate with FERS and without FERS for the period
February 1 through May 25, 2019. OWCP provided its calculations of the amount that should
have been offset during the relevant period based on information provided by SSA for the period
February 6 through May 25, 2019 in its July 24, 2019 preliminary overpayment determination. No
contrary evidence was received.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period February 6 through May 25, 2019 and finds that an overpayment of compensation in the
amount of $3,446.08 was created.8
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.9 Section 10.438 of OWCP’s regulations provides that the individual who received the
overpayment is responsible for providing information about income, expenses, and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. Failure
to submit the requested information within 30 days of the request shall result in denial of waiver.10
The guidelines for determining whether recovery of an overpayment would defeat the
purpose of FECA or would be against equity and good conscience are set forth in sections 10.434
to 10.437 of OWCP’s regulations.11 Section 10.436 provides that recovery of an overpayment
would defeat the purpose of FECA if recovery would cause hardship because the beneficiary needs
substantially all of his or her income (including compensation benefits) to meet current ordinary
and necessary living expense, and, also, if the beneficiary’s assets do not exceed a specified amount

7

See N.B., Docket No. 20-0727 (issued January 26, 2021); D.M., Docket No. 19-1369 (issued June 30, 2020).

8

See N.B., id.; L.L., Docket No. 18-1103 (issued March 5, 2019); D.C., Docket No. 17-0559 (issued June 21, 2018).

9

5 U.S.C. § 8129.

10

20 C.F.R. § 10.438.

11

Id. at §§ 10.434-10.437.

4

as determined by OWCP from data provided by the Bureau of Labor Statistics.12 For waiver of
recovery of the overpayment under the defeat the purpose of FECA standard, appellant must show
that he or she needs substantially all of his or her current income to meet current ordinary and
necessary living expenses, and that assets do not exceed the resource base.13 An individual is
deemed to need substantially all of his or her current income to meet current ordinary and necessary
living expenses if monthly income does not exceed monthly expenses by more than $50.00.14
ANALYSIS -- ISSUE 2
The Board finds that this case is not in posture for decision as to whether recovery of the
overpayment should be waived.
In the case of William A. Couch,15 the Board held that, when adjudicating a claim, OWCP
is obligated to consider all evidence properly submitted by a claimant and received by OWCP
before the final decision is issued.
In its August 26, 2019 decision, OWCP denied waiver of recovery finding that there was
no evidence to substantiate waiver. However, the record reflects that on August 22, 2019 it
received appellant’s request for waiver of the overpayment and a completed Form OWCP-20.
Notably, appellant documented his income, expenses, and assets as specified by OWCP on his
Form OWCP-20 and submitted financial information. He also alleged that having to repay the
overpayment would create a financial hardship for himself and his family. OWCP failed to review
the information submitted by appellant in support of his request for waiver of recovery of the
overpayment, therefore, failing to follow its procedures by properly discussing all of the relevant
evidence of record received prior to issuing the final overpayment decision on August 26, 2019.16
On remand OWCP shall review all evidence of record and, following any further
development as it deems necessary, it shall issue a de novo decision.

12

Id. at § 10.436. OWCP’s procedures provide that a claimant is deemed to need substantially all of his or her
current net income to meet current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment
Determinations, Chapter 6.400.4a(3) (September 2018). OWCP’s procedures further provide that assets must not
exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a spouse or dependent, plus
$1,200.00 for each additional dependent. Id. at Chapter 6.400.4a(2).
13

Id.

14

Id.

15

41 ECAB 548 (1990); see also R.D., Docket No. 17-1818 (issued April 3, 2018).

16

All evidence submitted should be reviewed and discussed in the decision. Whenever possible, the evidence
should be referenced by author and date. Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Denials, Chapter
2.1401.5(b)(2) (November 2012); see P.H., (K.H.), Docket No. 19-1130 (issued November 19, 2020); M.R., Docket
No. 19-1626 (issued August 19, 2020).

5

CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$3,446.08 because he concurrently received FECA wage-loss compensation benefits and SSA agerelated retirement benefits for the period February 6 through May 25, 2019 without an appropriate
offset. The Board further finds that this case is not in posture for decision regarding the issue of
waiver of recovery of the $3,446.08 overpayment.
ORDER
IT IS HEREBY ORDERED THAT the August 26, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed in part, and set aside in part, and the case is
remanded for further action consistent with this decision of the Board.
Issued: February 22, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

